SHARPE, J.
Apart from the office it may perform in evidencing the contract of carnage, the chief use of a passenger ticket is to identify the holder as a person AA'bo has paid his fare or lias otherwise complied with conditions entitling him to carriage, and this use of it is ordinarily made aaíicu the holder offers himself to he carried; lienee. AA'here nothing is expressed to the contrary a stipulation purporting to limit the use of a ticket to a specified time is construed as fixing that time as the latest for commencing and not for completing the journey.—Auerbach v. N. Y. C. R. Co., 89 N. Y. 281; 42 Am. Rep. 290; Lundy v. C. P. R. Co., 66 Cal. 191; 56 Am. Rep. 199. Accordingly, the clause in plaintiff’s ticket declaring- it ‘‘Amid after May 20th, 1900,” implied a stipulation merely for plaintiff’s commencement of the trip from Pensacola before the expiration of that day. He a right to assume, and to roly upon the assumption that defendant Avouhl conform to its schedule for running trains, and Avas prevented from entering upon his journey on May 20th only by delay until after midnight, of the train scheduled to leave Pensacola at the hour of 11 :20 p. m. of that day. Defendant Avas not entitled to treat its oaaui default as defeating its obligation to the' plaintiff, nor was that obligation discharged by placing him at Flomaton. Defendant operated the road from Flomaton to Mobile as Avell as that from Pensacola to *256Flomaton, and haying accepted his ticket for passage to the latter place, and having delayed his arrival there until the usually connecting train had gone, it- was under the duty to not abandon him, and to afford him opportunity to proceed by another train to Mobile. If as the evidence tends to show, the plaintiff was duly diligent about attempting to pursue his journey from Flomaton, the conductor of the Mobile train in ejecting him acted not under, but in violation of, the contract of carriage. The ticket did not purport to show on its face, or in connection with the fact that plaintiff was journeying late, that any forfeiture had occurred under the time limitation, for the circumstances • controlling his right to so travel were not disclosed by the ticket. The conductor in denying that right simply risked the company's responsibility upon the existence vel non of facts avoiding such forfeiture. The evidence offered by plaintiff tended to the establishment of such facts and should not as a whole have been excluded from the jury.
Reversed and remanded.